Citation Nr: 1224262	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  03-00 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to May 1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision by the Regional Office (RO) in Huntington, West Virginia, that in pertinent part, denied service connection for hearing loss.

The Veteran testified before a Decision Review Officer in June 2008; a transcript of this proceeding is on file.

In April 2010 and in March 2012, the Board remanded this appeal for additional development.  The case was subsequently returned to the Board.

As noted in the Board's March 2012 remand, the issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim and it is again referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  There is no probative (meaning competent and credible) evidence indicating the Veteran has sufficient hearing loss in the right ear to be considered a ratable disability by VA standards.

2.  The Veteran has sufficient hearing loss in his left ear to be considered a ratable disability by VA standards.

3.  The most probative (competent and credible) medical and other evidence of record indicates the Veteran's current left ear hearing loss disability is unrelated to his military service.

CONCLUSION OF LAW

The Veteran does not have a ratable hearing loss disability in his right ear, and his current left ear hearing loss disability was not incurred or aggravated during his active military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate this claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim - such as in a SOC or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In this case, an August 2001 letter was sent prior to initially adjudicating this claim in the April 2002 decision at issue in this appeal, so in the preferred sequence.  That letter informed the Veteran of the type of information and evidence required to substantiate this claim for service connection and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  He also was advised of the downstream disability rating and effective date elements of this claim in letters dated in March 2006 and July 2006.  See Dingess/Hartman, supra.  The claim was readjudicated in an April 2012 supplemental statement of the case.  So he has received all required VCAA notice concerning this claim.  Moreover, he has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial - meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied. 

And as for the duty to assist, the RO obtained the Veteran's service treatment records (STRs) and VA treatment records.  He also had VA compensation examinations in May 2010 and April 2012, including for a medical opinion concerning the determinative issue of whether any current hearing loss disability is related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  The reports of these examinations, and the other evidence in the file, contain the findings needed to make this critical determination of causation and properly adjudicate this claim.  So another examination or additional medical comment concerning this is not needed.  38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Also see Stefl v. Nicholson, 21 Vet. App. 120, 123   (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated). 

Notably, the Board primarily remanded this case in March 2012 so the AMC might arrange for another VA examination and medical opinion, which has since been obtained.  The Board is therefore satisfied there was compliance with this remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  A Court or Board remand confers upon the appellant the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

The Board concludes that all the available records and medical evidence have been obtained in order to make a determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Thus, as there is no other indication or allegation that relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

II.  Analysis

The Veteran contends he has hearing loss in both ears, so bilaterally, from repeated exposure to loud noise during his service.

The Veteran's DD Form 214 confirms his military occupational specialty (MOS) was field wireman.  His personnel records confirm that he served in Korea, and his principal duties included lineman and radio telephone operator.  As such, it may be presumed that he had noise exposure in service.

Service connection warranted if it is shown the Veteran has disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Stated somewhat differently, to establish entitlement to service connection, there must be:  (1) present disability; (2) in-service incurrence or aggravation of a relevant disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Organic diseases of the nervous system, such as sensorineural hearing loss, will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (i.e., permanency) of disease or injury in service to in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

For the showing of chronic disease in service, or within a presumptive period, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Subsequent manifestations of the same disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 (1997). When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record (medical and lay) and the evaluation of its competency and credibility to, in combination, determine its ultimate probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

Any issue material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  So his claim is granted if the evidence is favorable to his claim or in relative equipoise, meaning about evenly balanced for and against his claim.  But if the preponderance of the evidence, instead, is against his claim, then it must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49   (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).

As explained, the first and indeed perhaps most fundamental requirement for any service-connection claim is there must be competent and credible evidence confirming the Veteran has the claimed disability - or that he at least has since filing the claim.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, irrespective of whether it is attributable to his military service; without this minimum level of proof, there can be no valid claim).

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But before service connection may be granted for hearing loss, it must be of a particular level of severity.  For purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

But for service connection, it is not required that a hearing loss disability by these standards of 38 C.F.R. § 3.385 be demonstrated during service, including at time of separation or even during the one-year presumptive period after, although a hearing loss disability by these standards must be currently present, and service connection is possible if this current hearing loss disability can be adequately linked to service. Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA compensation purposes (i.e., 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159. 

Here, the Veteran has demonstrated current hearing loss in both ears, but he only has sufficient hearing loss under 38 C.F.R. § 3.385 in his left ear (not his right) to be considered a ratable disability by VA standards.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed and that, without this proof of current disability, there can be no valid claim).  His VA outpatient treatment records and an April 2012 VA audiological examination for compensation purposes reflect a diagnosis of bilateral hearing loss.  

STRs are negative for complaints or treatment of hearing loss.  His STRs show that his hearing was normal in both ears when entering service.  Audiometric testing on entrance medical examination in April 1967 revealed right ear decibel thresholds of 5, 10, 10, and 10 and left ear decibel thresholds of 5, 10, 10, and 10 at the respective frequencies of 500, 1000, 2000, and 4000 hertz.  Audiometric testing on separation examination in May 1969 revealed right ear decibel thresholds of -5, -5, -10 and 5 and left ear decibel thresholds of -10, -5, -5, and 0 at the respective frequencies of 500, 1000, 2000, and 4000 hertz.  In a May 1969 report of medical history, the Veteran denied a history of hearing loss.

A report of an October 1996 medical examination performed for the West Virginia Disability Determination Service reflects that the Veteran was able to hear and understand conversational voice without difficulty.  Hearing loss was not diagnosed.

On VA general medical examination in June 1997, the Veteran's ears were within normal limits.

In May 2001, the Veteran filed his original claim for service connection for hearing loss, contending that his current hearing loss was related to his military service.  At his June 2008 RO hearing, he testified that he had hearing loss since a Howitzer was fired close to him during service.  He said he did not have hearing protection at that time.

A May 2008 VA outpatient audiology consultation reflects that the Veteran reported that he had hearing loss in both ears for about 10-plus years.  He denied prior use of hearing aids, and reported unprotected military noise exposure from howitzers and small arms fire.  He also reported unprotected occupational noise exposure, from construction and industrial noise.  He denied recreational noise exposure.  An examination was conducted, which revealed normal hearing in the left ear to 3000 hertz, dropping to moderately severe sensorineural hearing loss, and normal hearing in the right ear to 2000 hertz, dropping to moderate sensorineural hearing loss.  Hearing aids were prescribed.

On VA audiological examination in May 2010, the Veteran reported that he was using VA-provided hearing aids.  He reported noise exposure during service in Korea; he strung wire for five to six months, and then drove a truck, hauling a Howitzer.  He loaded the Howitzer and was present during firing.  He said it was fired daily for two weeks.  He did this four times during a six-month period, and did not use hearing protection.  He reported the following occupational noise exposure:  working on an automobile assembly line for six months, using hearing protection as needed, working at J&L Steel with some noise exposure, using hearing protection, and worked for a railroad as a laborer, with some noise exposure, using hearing protection.  Finally he worked as a painter for 29 years with no noise exposure.  He denied recreational noise exposure.  Audiometric testing revealed right ear decibel thresholds of 10, 10, 20, 30, and 35, and left ear decibel thresholds of 15, 15, 20, 30, and 40 at the respective frequencies of 500, 1000, 2000, 3,000 and 4000 hertz.  Speech recognition scores using the Maryland CNC test were 94 percent in the right ear and 98 percent in the left ear.  The examiner diagnosed sensorineural hearing loss.  The VA examiner noted that the claims file was reviewed, and opined that since the Veteran had completely normal hearing bilaterally on separation examination in May 1969, the Veteran's hearing loss was not caused by or the result of military service.  Because the hearing was normal at separation, the loss has likely developed gradually over the years after military service possibly due to occasional noise exposure on the job.

In March 2012, the Board remanded this claim for another VA examination after finding that the May 2010 VA examination was inadequate, because the May 2010 VA examiner based her negative medical opinion primarily on the fact that the Veteran's hearing was within normal limits at the time of his service separation examination, which is inconsistent with the Court's holding in Hensley, supra.

On remand, another VA audiological examination was conducted in April 2012, at which time audiometric testing revealed right ear decibel thresholds of 15, 10, 20, 30, and 35, and left ear decibel thresholds of 20, 10, 20, 30, and 40 at the respective frequencies of 500, 1000, 2000, 3,000 and 4000 hertz.  Speech recognition scores using the Maryland CNC test were 94 percent in the right ear and 94 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss.  The VA examiner indicated that the claims file was reviewed, and opined that it was not at least as likely as not that the current hearing loss was caused by or the result of military service.  

The rationale for this opinion was that the Veteran said that in 1968 he was feeding a gun described as a 105 howitzer which fired about 8 to 10 feet from his head.  He said he immediately noticed hearing loss and tinnitus and he felt like his head was down in a drum.  He said he did not seek medical attention for this and his hearing gradually returned, but the tinnitus did not completely go away.  He denied being in combat and said he was stationed in Korea.  He denied using hearing protection during military service.  He reported current difficulty hearing conversation, and said he had to raise the volume on his television to a level which bothered others in the home.  He denied exposure to recreational noise, and reported working for the railroad from 1978 to 1982 in a minimum amount of noise.  He said he drove spikes into the ground and operated some equipment but with the consistent use of hearing protection.  He also worked at a nut-and-bolt-producing factory where he was exposed to noise for six months but he consistently used hearing protection.  The examiner indicated that the Veteran's current audiological results were in good agreement with the previous two hearing examinations in May 2008 and May 2010, suggesting no change in hearing for either ear.

The VA examiner observed that the Veteran's hearing was normal on audiometric testing during service in on examination in April 1967 and May 1969, and his hearing thresholds improved between 5 and 20 decibels.  His report of a 1968 incident occurred several months prior to his separation, and based on these reports, the Veteran's reported history and the clinical examination, opined that it is unlikely that his current hearing loss in the 500 to 4000 hertz range is related to military noise exposure.

There is no probative (meaning competent and credible) evidence indicating the Veteran has sufficient hearing loss in his right ear to be considered a ratable disability by VA standards, that is, according to the threshold minimum requirements of 38 C.F.R. § 3.385.  It is possible, incidentally, to have hearing loss, so less than normal hearing acuity and, yet, not satisfy the requirements of this governing VA regulation.  But despite the additional efforts on remand, there still is no such confirmation.  Absent proof he has a ratable hearing loss disability in the right ear according to 38 C.F.R. § 3.385, which is the most fundamental requirement of his claim, there necessarily cannot be any relationship or correlation between this, for all intents and purposes, nonexistent disability and any noise exposure he may have experienced during his military service, even accepting that he was repeatedly exposed to loud noise while in service.

With respect to the left ear, he does have a ratable disability by VA standards under 38 C.F.R. § 3.385.  So resolution of his appeal for service connection for left ear hearing loss, instead, turns on whether this hearing loss disability is attributable to his military service - and, in particular, to the type of noise exposure and consequent injury, i.e., acoustic trauma, he says he sustained.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

There is evidence for and against the claim on this determinative issue of causation, that is, the etiology of the hearing loss.

The Veteran's service treatment records (STRs), including his entrance and separation examinations, are unremarkable for complaints of noise-related injury to his ears or treatment or a diagnosis of hearing loss. 

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records (e.g., STRs, etc).  In other words, the Board cannot determine lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, although this may factor into the Board's decision of whether the evidence is ultimately probative.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481   (Fed. Cir. 1997).  The Board therefore may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000).  But see, too, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence weighing against a party, must not be equated with the absence of substantive evidence).

In cases involving combat, VA is prohibited from drawing an inference from silence in the STRs.  But in cases, as here, where this inference is not prohibited 
[i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs.  See Kahana v. Shinseki, 24 Vet App 428 (2011).  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (For non-combat Veterans providing non-medical related lay testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements.).  In this circumstance, the Board must make two preliminary findings in order to rely on this inference (see Kahana):  First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the SMRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence.  Second, if the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues.
 
Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

This particular Veteran served during wartime, but the evidence (including his own statements) shows that he did not serve in combat.  Accordingly, the acoustic trauma he claims to have sustained during his service did not occur in combat.  Moreover, his STRs appear to be complete in relevant part, in turn meaning it is acceptable for the Board to have expectation of some complaint, treatment or diagnosis regarding his hearing acuity while in service, which, again there was not.  So this is evidence tending to go against the notion that his hearing loss began in service.  This does not preclude granting service connection, however, because even disorders initially diagnosed after service may be service connected if the evidence, including that pertinent to service, establishes the disorder was incurred in service.  See 38 C.F.R. § 3.303(d).

In determining whether statements submitted or made by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

Here, after reviewing all the relevant lay and medical evidence, the Board finds that the weight of this evidence (the most probative of it) indicates the Veteran has not experienced continuous hearing loss symptoms since service.  His lay testimony concerning this, while competent, is not credible.  The Board finds that his more recently-reported history of continued symptoms of hearing loss since service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts this disorder began in service, in the more contemporaneous medical history he gave during his military separation examination, he did not report any history or complaints of symptoms of hearing loss.  Specifically, the service separation examination report reflects that he was examined and that his hearing was found to be clinically normal.  The unremarkable history of symptoms he recounted while in service, including at the time of his separation examination, is far more contemporaneous to the claimed injury during service in question, so is of more probative value than his more recent assertions to the contrary made long after the fact.  See Harvey v. Brown, 6 Vet. App. 390, 394   (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later); Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) (Contemporaneous medical findings may be given more probative weight).

The post-service medical evidence does not reflect any complaints or treatment related to hearing loss for more than 30 years following the conclusion of his service.  And while it is true he need not have received continuous treatment for his hearing loss during those many intervening years after the conclusion of his service up to the present, only instead have experienced persistent or recurrent symptoms, the absence of any intervening complaints or findings related to this disability for so long after service is a factor weighing against continuity of symptomatology.  38 C.F.R. § 3.303(b) (2011).  See also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran had failed to account for lengthy time period between service and initial symptoms of disability).  

The Veteran did not claim that hearing loss symptoms began in (or soon after) service until filing his current VA disability compensation claim in 2001.  Such statements made for VA disability compensation purposes are of lesser probative value when in contradiction to histories he previously provided.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

Throughout this appeal, the Veteran has consistently asserted that his hearing loss is related to service.  He is certainly competent to say he began having difficulty hearing while in service since this is within the realm of lay experience.  38 C.F.R. § 3.159(a)(2).  See also Jandreau, supra; Davidson, supra; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  However, he has not consistently stated that he had continuous hearing loss symptoms since separation from service.  In a May 2008 VA outpatient audiology consultation reflects that the Veteran reported that he had hearing loss in both ears for about 10-plus years, i.e., since 1998, approximately 30 years after his separation from service.  He provided contradictory testimony on this point at his RO hearing in June 2008, when he reported hearing loss ever since a Howitzer fired near him in service.  Moreover, he has given inconsistent reports to different medical providers about whether or not he used hearing protection during his post-service employment which subjected him to loud noise.

These inconsistencies in the record weigh against his credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service). 

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with this claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, his previous history when seeking hearing aids, and the absence of complaints or treatment for so many years after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service. 

Moreover, the May 2010 and April 2012 VA examiners have disassociated any current hearing loss from service.  The April 2012 medical report is of high probative value because the examiner is qualified to comment on the etiology of this claimed disorder, examined the Veteran, reviewed his medical records, and considered the Veteran's reported history of acoustic trauma both during and after service.   Both examiners had the benefit of reviewing the Veteran's claims file and, thus, not only considered what is said to have occurred during service but also during the many years since.  The April 2012 opinion is well reasoned, detailed, and consistent with the other evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000).  But, even more importantly, this commenting VA examiner sufficiently discussed the underlying medical rationale of the opinion, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Board therefore finds that the most probative evidence is against the claim. And since, for the reasons and bases discussed, the preponderance of the evidence is against the claim, there is no reasonable doubt to resolve in the Veteran's favor, and his claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


